01/25/2022



                                                                                  Case Number: DA 21-0514




               IN THE SUPREME COURT OF THE STATE OF MONTANA

JIM L. TOWSLEY and BETTY SMITH                          DA 21-0514
TOWSLEY,

  Plaintiffs and Appellees,
                                             ORDER GRANTING EXTENSION OF
                                                       TIME
                   v.

DAVID P. STANZAK, MARGO L.
STANZAK, CRAIG FITCH, CARYN MISKE,
LAURENCE B. MILLER, JR., STEPHEN M.
ZANDI, KARIN M., ZANDI, et al.

  Defendants Appellants.


      The Appellants’ motion under Montana Rule of Appellate Procedure 26(2)

is granted, and the Appellants’ opening brief is due on February 25, 2022.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                           January 25 2022